Exhibit 10-mmm










PACIFIC TELESIS GROUP
1996 EXECUTIVE DEFERRED COMPENSATION PLAN
(Adopted Effective December 1, 1995)






SECTION 1.                    Purpose.


The Pacific Telesis Group 1996 Executive Deferred Compensation Plan (the "Plan")
provides certain Officers of the Company with an opportunity to defer
compensation and accrue earnings on a pre-tax basis and with an opportunity to
receive employer matching contributions that cannot be provided to them under
the Pacific Telesis Group Supplemental Retirement and Savings Plan for Salaried
Employees ("the Savings Plan") because of the limitations imposed by section
401(a)(17) of the Internal Revenue Code of 1986, as amended (the "Code").


SECTION 2.                    Eligibility to Participate.


The following employees are eligible to participate in the Plan:
 


 
(A)    Officers of Pacific Telesis Group and/or Pacific Bell;

         
 
(B)    The Officers of any Affiliate of Pacific Telesis Group who are
specifically designated to participate by the PTG Board and the Board of
Directors or other governing body of such Affiliate.



SECTION 3.                 Plan Accounts.


 
3.1    Establishment of Account. An account shall be established for each
eligible employee who elects to become a participant in the Plan in accordance
with the procedures set forth in Section 4 of the Plan. The account shall be
credited with allocations and earnings under Sections 4, 5 and 6 and debited
with distributions under Section 7 of the Plan.



 
3.2    No Funding or Assignment. For income tax purposes under the Code and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"), it is intended that this Plan constitute an unfunded deferred
compensation arrangement. The amounts credited to Plan accounts for employees of
each participating Company shall be held in the general funds of such
participating Company. All amounts in such accounts, including all Compensation
deferred by an employee, shall remain an asset of the participating Company. A
participating Company shall not be required to reserve or otherwise set aside
funds for the payment of amounts credited to Plan accounts. The obligation of a
participating Company to pay benefits under the Plan constitutes a mere promise
to make benefit payments in the future, and shall be unfunded as to the
employee, whose rights shall be those of a general unsecured creditor. Title to
and beneficial ownership of any assets which a participating Company may set
aside or otherwise designate to make payments under the Plan shall at all times
remain in the participating Company, and the employee shall not have any
property interest in any specific assets of a participating Company. The rights
of an employee or his or her beneficiary to benefit payments under the Plan are
not subject in any manner to assignment, alienation, pledge or garnishment by
creditors.

 

 

--------------------------------------------------------------------------------




SECTION 4.                  Deferred Compensation.


 
4.1    Annual Deferral and Distribution Election. An eligible employee may elect
to participate in the Plan prior to the beginning of any calendar year, or
within 30 days of first becoming eligible to participate in the Plan, or within
30 days of becoming eligible to participate in a feature of the Plan with
respect to such Plan feature. An employee's election shall direct that
compensation in one or more of the following categories (collectively
"Compensation") be deferred and credited to an account under the Plan, subject
to the limitations and effectiveness prescribed for each category of
Compensation, and shall direct that such Compensation, together with all other
amounts credited under the Plan with respect to such Compensation under Section
5 (Company Match) and Section 6 (Earnings), shall be distributed in accordance
with a distribution option set forth in Section 7.



 
(A)    Salary. An employee may elect to defer part of his or her base annual
compensation ("Salary") otherwise payable for services performed in a calendar
year, but not less than $2,500 nor more than 80% of salary. Such election shall
become effective for Salary otherwise payable for services performed in the
payroll period beginning, (i) in the case of an employee who makes an election
within 30 days of first becoming eligible to participate in the Plan,
immediately subsequent to the election or (ii) in all other cases, on the first
day of the calendar year to which the election applies. An election related to
Salary otherwise payable for services performed in any calendar year shall
become irrevocable, (x) in the case of an election made within 30 days of first
becoming eligible to participate in the Plan, on the last day before the
applicable payroll period for which the election becomes effective, or (y) in
all other cases, on the last day prior to the beginning of such calendar year.



 
(B)    STIP. An employee may elect to defer all or part, but not less than
$5,000, of his or her awards under the Pacific Telesis Group Short-Term
Incentive Plan, or a similar or successor incentive compensation plan or program
of Pacific Telesis Group or an Affiliate ("STIP"), for services performed in a
calendar year and otherwise payable in the calendar year following such calendar
year. Such election may be made with respect to services to be performed (i) in
the remainder of the year in which the employee first becomes eligible to
participate in the Plan, provided the election is made prior to October 1st of
such year, which election shall become effective for STIP earned with respect to
services performed beginning with the payroll period immediately subsequent to
the election, or (ii) in the next following calendar year, which election on
shall become effective on the first day of the calendar year to which the
election applies in all other cases. An election related to the STIP award for
services performed in a calendar year shall become irrevocable (x) in the case
of an election made within 30 days of first becoming eligible to participate in
the Plan, on the last day before the applicable payroll period for which the
election becomes effective, or (y) in all other cases, on the last day prior to
the beginning of such calendar year.

 
 

--------------------------------------------------------------------------------



 
 
(C)    LTIP. An employee may elect to defer all or part, but not less than
$5,000, of his or her awards under the Pacific Telesis Group Senior Management
Long-Term Incentive Plan or a similar or successor long term incentive
compensation plan of Pacific Telesis Group or an Affiliate ("LTIP"), for
services performed in a multiple-year performance period and otherwise payable
in a calendar year following such performance period. An election related to the
LTIP award otherwise payable for services performed in a performance period
shall become irrevocable on the last day prior to the beginning of the
performance period applicable to that LTIP award.



 
(D)    Other Awards. An employee may elect to defer all or part of his or her
awards under any other bonus, special award, or any other similar form of
compensation ("Other Awards") otherwise payable to him or her by a participating
Company with respect to services performed in a calendar year. An election
related to Other Awards otherwise payable in a calendar year shall become
irrevocable on the last day prior to the beginning of such calendar year.



Notwithstanding the foregoing, in no event shall deferrals under the Plan
include that portion of Compensation required for all applicable tax, Social
Security and employee benefit plan withholding, whether or not such withholding
requirement is related to this Plan.


 
4.2    Form of Election, Modification or Termination. An employee's election or
written notice of modification or termination of any prior election shall be
made in accordance with procedures established by the Plan Administrator, in the
form of a document approved by the Plan Administrator, executed by the employee
and filed with the Plan Administrator or his or her designee. An election which
has not become irrevocable may be modified, terminated or reinstated by the
employee prior to the time such election would have become irrevocable as
provided in Section 4.1. An election with respect to Salary, STIP or Other
Awards for services performed in a calendar year and/or with respect to LTIP for
services performed in a multiple-year performance period shall be deemed
irrevocably terminated when the employee, whether by transfer or termination of
employment, ceases to be eligible to participate in the Plan during such
calendar year and/or such multiple-year performance period (as applicable).



 
4.3    Modification of Irrevocable Election by the Committee. Upon receipt of a
written request made by or on behalf of an employee, the Committee in its sole
discretion may modify or terminate the employee's election with respect to
Compensation otherwise payable in a calendar year as it deems necessary to
prevent extreme financial hardship to the employee, notwithstanding that the
election has become effective and irrevocable as provided in Section 4.1.



 
4.4    Allocation to Accounts. Deferred amounts related to Compensation which
would otherwise have been paid by a participating Company shall be credited to
the employee's account as of the date the Compensation would otherwise have been
paid. Deferred amounts related to Compensation which would otherwise have been
distributed in Pacific Telesis Group common shares shall be credited to the
employee's account as deferred Pacific Telesis Group shares as of the date such
Pacific Telesis Group shares would otherwise have been transferred to the
employee.

 
 

--------------------------------------------------------------------------------



 
SECTION 5.                Company Match.


 
5.1    Eligibility for Company Match. An employee who (A) elects to defer
Compensation under the Plan for a calendar year, and (B) has made the maximum
elective deferral under the Savings Plan permitted by section 402(g) of the Code
for such calendar year (except to the extent that a further limitation is
required by section 401(k)(3) and/or section 415 of the Code), shall be eligible
to have additional amounts based on Compensation deferred pursuant to this Plan
("Company  Match") credited to his or her account hereunder.



 
5.2    Amount of Company Match. The Company Match credited to an employee's
account under this Plan with respect to Compensation deferred during a calendar
year shall be equal to



     
(A)    the amount of Compensation deferred into the employee's Plan account,
multiplied by



   
(B)    the percentage in effect for that calendar year at which the  employee's
Basic Contributions to the Savings Plan are matched by employing Company
contributions; provided, however, that the maximum Company Match credited to the
employee's account under this Plan shall not exceed



     
(C)     6% of the employee's Savings Plan Salary, multiplied by

         
 
(D)    the percentage in effect for that calendar year at which the employee's
Basic Contributions to the Savings Plan are matched by employing Company
contributions, reduced by



 
(E)    the total amount of matching Company contributions credited to the
employee's account under the Savings Plan.



For purposes of determining the amount of Compensation deferred into the
employee's Plan account, deferred Pacific Telesis Group common shares shall be
valued by multiplying the number of shares deferred by the Price of Pacific
Telesis Group common shares on the deferral date.


 
5.3    Allocation to Account. Until fully credited for the calendar year, and
subject to the delay provided in Section 5.4, Company Match shall be credited to
an employee's account under this Plan as of each date that deferred Compensation
is credited to the employee's account under this Plan.



 
5.4    Maximum Pre-Tax Savings Plan Deferrals Required. No Company Match shall
be credited to an employee's account for a calendar year until the employee has
made before-tax contributions under the Savings Plan equal to the maximum
elective deferrals permitted under section 402(g) of the Code, as further
limited by section 401(k)(3) of the Code. Thereafter, the employee's account
shall immediately be credited with an amount equal to the Company Match that
would otherwise have been previously credited under Section 5.3.

 
 

--------------------------------------------------------------------------------



 
 
5.5    Savings Plan Provisions Prevail. The provisions of this Section 5 shall
not limit or affect the application of the provisions regarding matching Company
contributions in the Savings Plan, which shall take precedence over the
provisions of this Section 5.



SECTION 6.               Earnings on Accounts.


 
6.1    Interest Allocations to Accounts. Deferred amounts related to
Compensation which would otherwise have been paid in cash shall bear interest
from the date the Compensation would otherwise have been paid. Interest shall be
applied to Company Match credited to an employee's account as if such Company
Match had been credited to the employee's account at the same time that the
related amounts of Compensation deferred hereunder were credited to the
employee's account. The interest credited to an account shall be compounded
annually at the end of each calendar year.



 
6.2    Rate of Interest. The rate of interest to be applied to an employee's
aggregate account balance under the Plan for a calendar year shall be determined
by the Committee from time to time, and promptly communicated to eligible
employees in advance of its application, but in no event shall (A) the interest
rate be decreased below the average 10-Year Treasury note rate, (B) any
reduction apply to interest already credited to Plan accounts for periods prior
to the Committee's action, or (C) any interest rate previously guaranteed for a
given period and communicated to eligible employees be reduced during such
period except as may be equitable in light of any change in applicable law which
substantially increases the burden to the participating Companies of paying such
guaranteed interest.



 
6.3    Retroactive Limitation of Interest Accrual in Case of Early Separation.
Notwithstanding Section 6.2, an employee whose Separation occurs before he or
she attains age 55 will receive interest on all deferred cash Compensation and
Company Match for all years of participation in the Plan based on the average
10-Year Treasury note rate, rather than the rate of interest established by the
Committee for any particular calendar year.



 
6.4    Dividends and Adjustments for Pacific Telesis Group Shares. An employee's
account credited with deferred Pacific Telesis Group shares shall be credited on
each subsequent dividend payment date for Pacific Telesis Group shares with an
amount equivalent to the dividend payable on the number of Pacific Telesis Group
common shares equal to the number of deferred Pacific Telesis Group shares in
the employee's account on the record date for such dividend. Such amount shall
then be converted to a number of additional deferred Pacific Telesis Group
shares, determined by dividing such amount by the Price of Pacific Telesis Group
common shares on the dividend payment date. In the event of any change in
outstanding Pacific Telesis Group common shares by reason of any stock dividend
or split, recapitalization, merger, consolidation, combination or exchange of
shares or other similar corporate change, the Committee shall make such
adjustments, if any, that it deems appropriate in the number of deferred Pacific
Telesis Group shares then credited to an employee's account. Any and all such
adjustments shall be conclusive and binding upon all parties concerned.

 

 

--------------------------------------------------------------------------------


SECTION 7.              Distribution.


 
7.1    Distribution Elections. At the time an eligible employee makes an
election to defer Compensation otherwise payable for services performed in a
calendar year, the employee also shall make an election with respect to the
distribution, during the employee's lifetime, of such deferred Compensation,
together with Company Match and earnings credited to the employee's Plan account
with respect to such deferred Compensation. Subject to the provisions on
Hardship distributions in Section 7.6.3 and the provisions on Options for
Distribution in the Event of Death in Section 7.3, distribution elections shall
become effective and irrevocable at the same time the election to defer such
Compensation becomes effective and irrevocable under Section 4.1.



 
7.2    Options for Distribution During Life. An employee may elect to receive
the amounts credited to the employee's Plan account with respect to a deferral
election made pursuant to Section 4.1 (a) in one payment, or (b) in a number of
annual installments over a period of 5, 10, or 15 years, calculated in
accordance with procedures established by the Plan Administrator. As specified
by the employee, distributions shall commence as soon as practicable after



 
(A)    the first day of the calendar year next following the employee's
Separation;



 
(B)    the first day of the fifth calendar year next following the employee's
Separation; or



 
(C)    the first day of the calendar year next following the employee's
attainment of a specified age between 59 1/2 and 70.

 

 

--------------------------------------------------------------------------------


All amounts credited to an employee's Plan account with respect to which he or
she has elected distribution in the same form and commencing at the same time
shall be aggregated as a single Distribution Account. Notwithstanding the
employee's election under this Section 7.2 with respect to the time and form of
distribution for each such Distribution Account, if the aggregate of all amounts
credited to an employee's Distribution Account is less than $50,000 at the time
of such employee's Separation, such Distribution Account shall be distributed in
a single payment as soon as practicable after the first day of the calendar year
next following the employee's Separation.


 
7.3    Options for Distribution In the Event of Death. An employee may elect
that, in the event the employee should die before full payment of all amounts
credited to the employee's Plan account, the balance of the employee's Plan
account shall be distributed to the beneficiary or beneficiaries designated by
the employee



 
(A)    in one payment, paid as soon as practicable after the first day of the
calendar year next following the year of the employee's death;



 
(B)    in 10 annual installments, calculated in accordance with procedures
established by the Plan Administrator, commencing as soon as practicable after
the first day of the calendar year next following the year of the employee's
death, provided that if the aggregate of all amounts credited to an employee's
Plan Account is less than $50,000 at the time of such employee's death, such
Distribution Account shall be distributed in a single payment as soon as
practicable after the first day of the calendar year next following the
employee's death; or



 
(C)    by a continuation of the distribution times and forms elected under
Section 7.2 (in the case of an employee who dies before commencement of
distributions, using as any specified age the date the employee would have
attained that age if he or she had continued to live), subject to the single
payment distribution of a Distribution Account credited with less than $50,000
at the time of the employee's death, as set forth in Section 7.2.



If no election has been made under this Section 7.3, the balance of the
employee's deferred account shall be distributed in one payment as soon as
practicable after the first day of the calendar year next following the year of
the employee's death. If no beneficiary designation has been made, distribution
shall be made to the estate of the employee.


 
7.4    Form of Elections. Distribution elections and beneficiary designations
shall be made in writing in the form of a document or documents approved by the
Plan Administrator, executed by the employee and filed with the Plan
Administrator or his or her designee. An employee may designate one or more
individuals or a trust as his or her beneficiary, and may change the beneficiary
designation at any time, effective upon receipt by the Plan Administrator or his
or her designee.



 
7.5    Form and Timing of Distribution. Amounts credited to an employee's Plan
account as cash plus accumulated interest, less applicable withholding taxes,
shall be distributed in cash. Amounts credited as deferred Pacific Telesis Group
shares, less applicable withholding taxes, shall be distributed in the form of
whole Pacific Telesis Group common shares, plus cash for any fractional share.
Installment distributions subsequent to the first installment shall be paid on
or about the anniversary date of the first annual installment until the entire
balance of the employee's Plan account is paid. Account balances held pending
distribution shall continue to be credited with interest or additional deferred
Pacific Telesis Group shares, as applicable, determined in accordance with
Section 6.

 


 
7.6    Distributions Not in Accordance with Elections.

        
 
7.6.1    Postponement of Payment. The Committee may postpone payment of Plan
benefits to an employee (A) who, in the year Plan benefits would otherwise be
payable, is a "covered employee" for purposes of the $1 million limitation on
deductible compensation under Section 162(m) of the Code, and (B) whose
compensation for the year in which Plan benefits would otherwise be payable
would, but for such postponement, exceed the $1 million limit on deductibility.
In addition, notwithstanding an election pursuant to Section 7.2, at the sole
discretion of the Committee, in the event that an employee's Separation is on
account of total and permanent disability, as determined by the Committee, the
Committee may postpone payment of Plan benefits to such employee to commence in
a year later than the year in which his or her Plan benefits would otherwise be
payable upon such Separation, provided that no such postponement shall extend
beyond the earlier of (a) ten years from the date of Separation, or (b) the year
in which such employee attains age 65.

 
 

--------------------------------------------------------------------------------



 
 
7.6.2    Immediate Single Payment. Notwithstanding an election pursuant to
Section 7.2, at the sole discretion of the Committee the entire amount then
credited to the employee's account shall be paid as soon as practicable in a
single payment if an employee is involuntarily terminated by his or her Company
or becomes employed by a governmental agency having jurisdiction over the
activities of Pacific Telesis Group or any of its Affiliates.



 
7.6.3    Hardship Distribution. Upon receipt of a written request made by or on
behalf of an employee, the Committee in its sole discretion may authorize a
Hardship distribution from the employee's Plan account. For purposes of the
Plan, "Hardship" means an unanticipated emergency that is caused by an event
beyond the control of the employee and that would result in severe financial
hardship if early distribution were not permitted. As determined by the
Committee in its sole discretion, Hardship may include one or more of the
following:

 
 
(A)    A sudden and unexpected illness or accident of the employee;

       
 
(B)    Extraordinary and unreimbursed medical or hospital expenses incurred by
the employee or a member of his or her family or a relative;

 
 
(C)    The loss of the employee's property due to casualty; or

            
 
(D)    Any other similar unforeseeable emergency that is caused by and event
beyond the control of the employee and would impose a severe financial hardship
if early distribution were not permitted.



A distribution based on Hardship cannot exceed the amount required to meet the
immediate financial need created by the Hardship and not reasonably available
from other resources of the employee, including reimbursement or compensation by
insurance or otherwise; provided that an employee shall not be required to
request a hardship distribution from the Savings Plan in order to receive a
Hardship distribution under this Plan.


 
7.7    Payment Obligation. The obligation to distribute benefits under the Plan
shall be borne primarily by the last Company to employ an employee in a position
eligible to participate in the Plan immediately prior to the distribution. A
Company's withdrawal from participation in the Plan shall not affect that
Company's liability hereunder. If for any reason the primarily liable Company
fails to make timely payment of a amount due under the Plan, Pacific Telesis
Group shall be secondarily liable for the obligation.



SECTION 8.            Administration; Claims and Review Procedures.


 
8.1    Plan Administrator. The Plan Administrator shall be the Executive Vice
President - Human Resources Pacific Telesis Group, or his or her deligee. The
Plan Administrator shall have the authority to administer and interpret the
Plan, including sole discretion to determine the rights of an employee or
beneficiary under the Plan, and to authorize disbursements under the Plan,
except for decisions expressly reserved by the Plan for the Committee or for the
PTG Board or the Board of Directors of an Affiliate.

 
 

--------------------------------------------------------------------------------



 
 
8.2    Initial Claim Unnecessary. No claim for benefits shall be required for
commencement of distributions in accordance with an employee's election under
Sections 7.2 and 7.3 of the Plan. The obligation of a Company to make
distributions under the Plan shall not be affected by any action or inaction (on
the part of an employee, his beneficiaries or any Company) with respect to
amounts owed, including but not limited to the failure to make timely demand,
the granting of extensions of time or other indulgences, the failure to make
timely payment or the failure to give notices other than those prescribed in
Section 8.3.



 
8.3    Review of Adverse Decisions. An employee or beneficiary who disagrees
with a decision by the Plan Administrator relating to the payment of benefits
under the Plan may submit a claim requesting Plan benefits in writing to the
Committee, which shall respond in writing. A claim shall be deemed denied unless
the response is sent within 90 days (or within 180 days, if the Committee
extends the time to respond by notifying the claimant in writing of the special
circumstances requiring an extension and the date by which the response is
expected). If the claim is denied in whole or part, the response shall state (A)
the specific reasons, making specific reference to pertinent provisions of the
Plan; (B) what additional information, if any, would help perfect the claim for
benefits; and (C) what steps the claimant must take to submit the claim for
review. Within 60 days after the date of a denial, a claimant may file a written
request for the PTG Board of Directors to review the denial. Notwithstanding
Section 8.2 of the Plan, such request for review must be made in a timely manner
for the purpose of seeking any further review of a decision or determining any
entitlement to a benefit under the Plan. The PTG Board shall notify the claimant
in writing of the review decision, specifying the reasons for the decision and
the Plan provisions on which it is based. A claim shall be deemed denied unless
the decision on appeal is sent within 60 days (or within 120 days, if the PTG
Board extends the time to respond by notifying the claimant in writing). The
Plan Administrator, Committee and PTG Board shall retain such right, authority
and discretion as are provided or not expressly limited in section 503 of ERISA
and the regulations thereunder and, if the Committee denies a claim upon review,
the claimant shall have such further rights of review as are provided therein.



SECTION 9.             Amendment and Termination.


9.1
9.1    Amendment. The PTG Board of Directors may at any time make changes in the
Plan, but such amendment shall have prospective effect only and shall not
adversely affect the rights of any employee, without his or her consent, to any
benefit under the Plan to which such employee was entitled prior to the
effective date of amendment. Changes in the interest rate applied to Plan
account balances as determined by the Committee from time to time in accordance
with Section 6.2 of the Plan shall not be deemed to be Plan amendments,
notwithstanding that they apply to Compensation previously earned and deferred.
The Executive Vice President - Human Resources of Pacific Telesis Group, with
the approval of the Executive Vice President and General Counsel of Pacific
Telesis Group, shall be authorized to make minor or administrative changes to
the Plan.

 
 

--------------------------------------------------------------------------------



 
 
9.2    Termination. The PTG Board of Directors may at any time terminate the
Plan. Any termination of the Plan shall not terminate the deferral of
Compensation previously deferred into a Plan account, but may prevent the
deferral of Compensation not yet earned notwithstanding the employee's prior
election to defer such Compensation.



SECTION 10.            Definitions.
For purposes of this Plan, the following words shall have the meaning so defined
unless the context clearly indicates otherwise:


 
10.1    "Affiliate" as the term relates to Pacific Telesis Group, means a
subsidiary of or other entity that controls, is controlled by, or is under
common control with Pacific Telesis Group, as the case may be. As used herein,
"control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.



 
10.2    "PTG Board of Directors" or "PTG Board" means the Board of Directors of
Pacific Telesis Group.



 
10.3    "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.



 
10.4    "Committee" means the Compensation and Personnel Committee of the Board
of Directors of Pacific Telesis Group.



 
10.5    "Company" shall mean Pacific Telesis Group, Pacific Bell or any other
corporation which is an Affiliate of Pacific Telesis Group.



 
10.6    "Officer" means an officer of a Company, as determined by the Plan
Administrator, but the term shall not include Assistant Secretary, Assistant
Treasurer, Assistant Comptroller or any other assistant officer.



 
10.7    "Price" with respect to Pacific Telesis Group common shares as of a
particular date means the average of the daily high and low sale prices of
Pacific Telesis Group common shares on the New York Stock Exchange ("NYSE") for
the period of five trading days ending on such date, or the period of five
trading days immediately preceding such date if the NYSE is closed on the date.



 
10.8    "Savings Plan" means the Pacific Telesis Group Supplemental Retirement
and Savings Plan for Salaried Employees.



 
10.9    "Savings Plan Salary" means "Salary" as defined in the Pacific Telesis
Group Supplemental Retirement and Savings Plan for Salaried Employees, without
reduction for deferrals of salary under this Plan and without regard to the
limit on compensation under section 401(a)(17) of the Code. If an eligible
employee is employed by a participating Company for only a portion of a calendar
year or is on a leave of absence for a portion of a calendar year, the
employee's Savings Plan Salary is prorated to reflect only the period during
which the employee was actively employed by a participating Company.



 
10.10    "Separation" means retirement or termination from all employment with
Pacific Telesis Group or its Affiliates.

